Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of CopyTele, Inc. (the Company) of our report dated January 16, 2014, relating to our audit of the Companys consolidated financial statements as of October 31, 2013 and 2012, and for each of the years ended October 31, 2013 and 2012, included in the Companys Annual Report on Form 10-K for the year ended October 31,2013. We also consent to the reference to us under the heading Experts in this Registration Statement. /s/ Haskell & White LLP HASKELL & WHITE LLP Irvine, California February 6, 2014
